April 15, Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549 Attention:Melissa Feider, Division of Corporation Finance Re: National Instruments Corporation Form 10-K for fiscal year ended December 31, 2008 Commission File No. 0-25426 Ladies and Gentlemen: On behalf of National Instruments Corporation (the “Company”), we are transmitting the Company’s Memorandum of Response (the “Response Letter”) to the comments of the Staff (the “Staff”) of the Securities and Exchange Commission contained in the Staff’s letter dated March 16, 2009 relating to the Company’s Form 10-K for the fiscal year ended December 31, 2008. If you should have any questions or additional comments regarding the Company’s
